843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Edward MEDLYN, Plaintiff-Appellant,v.Dr. NUNNALLY;  Kitchen Stewart Harris;  Kitchen StewartJones;  Superintendent Hayes, Defendants-Appellees.
No. 87-7344.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  April 5, 1988.

Robert Edward Medlyn, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.


2
Medlyn claims that the district court could not consider both sides of the case because Medlyn's writ-writer became hospitalized during the extension of time the district court provided for response to the summary judgment motion.   Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  Medlyn sought and was granted an extension of time to respond to the motion for summary judgment.  When Medlyn failed to respond within two months of the expiration of the extended time period, the district court properly considered the defendants' motion without the benefit of a further submission from Medlyn.  Medlyn's failure to seek a further extension within two months of the expiration of the extended deadline, not Medlyn's writ-writer's hospitalization, caused the district court not to consider Medlyn's evidence.  Medlyn had, in any event, submitted an affidavit supporting his claims when he filed his complaint.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Medlyn v. Nunnally, C/A No. 86-1257-CRT (E.D.N.C. Sept. 21, 1987).


4
AFFIRMED.